EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This Office action is responsive to the amendment filed 26 April 2021.  Claims 9-18 and 20-24 are now pending.  The Examiner acknowledges the amendments to claim 9 as well as the cancellation of claims 1-8 and 19, and the addition of claims 21-24.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Alan Miller on 6 May 2021.

The application has been amended as follows: 

IN THE CLAIMS:

At line 4 of claim 9, “the separation anxiety behaviors” has been changed to –the one or more separation anxiety behaviors--.
At line 5 of claim 9, “the environment” has been changed to –an environment--.
At line 16 of claim 9, “a dog” has been changed to –the dog--.

At line 1 of claim 21, “vocalization” has been changed to --the vocalization--.
At line 1 of claim 22, “restlessness” has been changed to --the restlessness--.
Claim 23 has been cancelled.
At line 1 of claim 24, “the separation anxiety behavior comprises one or more of destructive behavior, rearranging behavior and vocalization” has been changed to --the one or more of separation anxiety behaviors comprises one or more of the destructive behavior, the rearranging behavior and the vocalization--.

Reasons for Allowance
Claims 9-18, 20-22 and 24 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: while the prior art teaches a method for treating separation anxiety in a dog, comprising: positioning a flexible coil wire applicator of a lightweight wearable or stationary pulsed electromagnetic field (EMF) therapy device adjacent to a head of the dog to be treated; and applying a treatment regime from the therapy device, wherein the treatment regime comprises a plurality of bursts of an electromagnetic signal having a peak amplitude of less than about 200 milliGauss, wherein the plurality of bursts have an average duration of between about 0.5 msec and about 50 msec, wherein the plurality of bursts are repeated at between 0.01 and 100 Hz, and wherein the treatment regime is effective to treat separation anxiety in a dog, as assessed by a reduction in one or more of destructive behavior, rearranging behavior, and vocalization, restlessness, 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791